Citation Nr: 1227278	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction in the rating for a left knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis), from 20 to 10 percent, effective July 1, 2010.

2.  Propriety of the reduction in the rating for a right knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis), from 20 to 10 percent, effective July 1, 2010.

3.  Entitlement to a rating in excess of 20 percent prior to July 1, 2010, and in excess of 10 percent since July 1, 2010 for a left knee disability.

3.  Entitlement to a rating in excess of 20 percent prior to November 1, 2007, in excess of 20 percent from January 1, 2008 to June 30, 2010, and in excess of 10 percent since July 1, 2010, for a right knee disability.

4.  Entitlement to a rating in excess of 40 percent prior to February 22, 2011, and in excess of 40 percent since May 1, 2011, for a low back disability (mechanical low back pain with L5-S1 disc protrusion).
5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina and Winston-Salem North Carolina, respectively.  The August 2007 rating decision continued a rating of 20 percent each, for the Veteran's right and left knee and continued a rating of 40 percent for her low back disability.  In the April 2010 rating decision, the RO reduced the disability rating assigned for the Veteran's right and left knee disabilities from 20 percent to 10 percent, effective July 1, 2010.  In this regard, the Board notes that in April 2011, the Veteran submitted a timely notice of disagreement with the April 2010 rating decision.  As the issue of the propriety of the reductions in the ratings for the right and left knee disabilities is inextricably intertwined with the issue of entitlement to increased ratings for the Veteran's right and left knee disabilities (as the RO's determination on the issue of the propriety of the reduction in the ratings for right and left knee disabilities could impact upon the claims for increased ratings for bilateral knee disabilities), the Board accepts jurisdiction over the issue of the propriety of the reductions.
During this appeal, jurisdiction of these claims was transferred to the RO in Winston-Salem, North Carolina RO.

As regards the Veteran's right knee disability, in a November 2008 decision, the RO assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence following arthroscopy of the right knee effective November 1, 2007, and assigned a 20 percent rating from January 1, 2008.

As regards the Veteran's low back disability, in a September 2011 decision, the RO assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence following L4-S1 laminectomy and fusion effective February 22, 2011, and assigned a 40 percent rating from May 1, 2011.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the issue of the propriety of the reductions in the disability ratings for right and left knee disabilities, the claims of entitlement to increased ratings for right and left knee, and low back disabilities, and a TDIU.

I.  Propriety of the Reductions in the Ratings for Right and Left Knee Disabilities

Historically, a June 1995 rating decision, granted service connection and assigned an initial 30 percent rating for degenerative joint disease (DJD), chondromalacia patella, and patellafemoral syndrome of the right knee and an initial 20 percent rating for DJD, chondromalacia patella, and patellafemoral syndrome of the left knee, each effective March 1, 1995.  A May 1998 rating decision reduced the rating for the Veteran's right knee disability from 30 to 20 percent, effective September 1, 1998.  In a November 2008 decision, the RO assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence following arthroscopy of the right knee effective November 1, 2007, and assigned a 20 percent rating from January 1, 2008.  In a January 2010 rating decision, the RO proposed to reduce the disability rating assigned for each knee from 20 to 10 percent.  In an April 2010 rating decision, the RO reduced the 20 percent rating assigned for each knee to 10 percent, effective July 1, 2010.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Since the 20 percent ratings for the Veteran's right and left knee disabilities were in effect for more than 5 years, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  However, neither the January 2010 rating decision that proposed to reduced the disability rating assigned for each knee nor the April 2010 that reduced the disability ratings advised the Veteran of the law and regulations pertinent to this case.

To ensure due process, on remand, the RO/AMC should issue a supplemental SOC (SSOC) that includes the laws and regulations pertaining to issue concerning the propriety of the reduction in each rating assigned for the Veteran's right and left knee disabilities.

II.  Increased Rating Claims

In a March 2011 statement, the Veteran contended that her bilateral knee disability had worsened and related that she underwent back surgery in February 2011.  The record reflects that the Veteran last underwent VA joints and spine examinations in January 2011.  Given the reported worsening of the Veteran's bilateral knee disability since her last VA examination and recent low back surgery, the Board finds that new examinations are necessary in order to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)  (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the Board notes that the RO's determination on the issue of the propriety of the reduction in the ratings for the Veteran's right and left knee disabilities and the claims for increased ratings for bilateral knee and low back disabilities could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Finally, the Board notes that post-service treatment records that have been associated with the claims files pertain to VA medical treatment received by the Veteran through March 2011.  However, in addition to the paper claims files, there is a Virtual VA electronic claims files associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SSOC to the Veteran and her representative that includes a summary of the pertinent laws and regulations with regard to the reductions in the Veteran's right and left knee disability ratings, including 38 C.F.R. § 3.344(a) and (b).

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since March 2011.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims folders, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

3.  The Veteran should be afforded a VA examination to determine the current severity of her service-connected low back and bilateral knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes and should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, and/or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability of the low back and right and left knee on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Further, the examiner should identify any neurological pathology present.

The examiner should determine if there is any lateral instability or recurrent subluxation of the right and left knee.  If so, the examiner should state whether it is slight, moderate or severe.  The examiner should also determine if the right or left knee locks and if so the frequency of the locking and any episodes of effusion into the joint.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected low back and bilateral knee disabilities on her ability to work.  The supporting rationale for all opinions expressed must be provided.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the December 2011 supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


